909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. JOHNSON, Petitioner-Appellant,v.Robert GRAVES, Attorney General of Kentucky, Respondents-Appellees.
No. 89-6117.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1990.

1
Before KENNEDY and MILBURN, Circuit Judges, and HERMAN J. WEBER, District Judge.*

ORDER

2
William A. Johnson, a pro se Kentucky resident, appeals the district court's denial of his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Pursuant to a plea agreement, Johnson entered a conditional guilty plea, see North Carolina v. Alford, 400 U.S. 25 (1970), to criminal possession of a forged instrument in the second degree.  He received a five year term of probation and was ordered to make restitution.  The Kentucky Court of Appeals affirmed the conviction, the Kentucky Supreme Court denied discretionary review and the United States Supreme Court denied certiorari.  In his habeas petition, Johnson alleged that:  (1) he was denied a speedy trial;  (2) he was subjected to double jeopardy;  (3) the Kentucky Court of Appeals created an ex post facto law when it interpreted the speedy trial statute;  and (4) he was ordered to make restitution payments beyond his financial ability.  In a comprehensive report, the magistrate recommended the petition be denied, finding that none of the claims warranted habeas relief.  The district court adopted the magistrate's report over Johnson's objections.


4
Upon review, we affirm the district court's judgment for the reasons set forth in the magistrate's report dated April 19, 1989, as adopted by the district court.


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation